Citation Nr: 9922740	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-33 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from February 1953 
to February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the above claim.

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).


FINDINGS OF FACT

1.  There is a current diagnosis of sensorineural hearing 
loss. 

2.  The appellant has submitted competent lay evidence of 
exposure to acoustic trauma during service.

3.  There is no evidence of incurrence of hearing loss during 
service or within the year after the appellant's separation 
from service.

4.  There is no medical evidence of a link between the 
appellant's current hearing loss and any disease or injury in 
service.

5.  The appellant's claim for service connection for hearing 
loss is not plausible.



CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for hearing loss, and there is no 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In January 1997, the appellant filed a claim for service 
connection for hearing loss.  He stated that he was exposed 
to artillery explosions during service and that this caused 
his hearing condition.  

The appellant's service medical records showed no complaints 
of or treatment for hearing loss.  The pre-induction 
examination report dated in November 1952 and the separation 
examination report dated in February 1955 showed that his 
hearing acuity was 15/15 bilaterally.  His DD-214 indicated 
that he was a truck/vehicle mechanic during service.

The report of a VA physical examination conducted in April 
1955 is associated with the claims file.  This report showed 
no complaints regarding hearing loss, and examination of the 
appellant's ears was normal.

The RO has obtained the appellant's medical records from 
Millard Edds, M.D., for treatment between April 1977 and July 
1990; from Henry Edwards, M.D., for treatment between 
September 1995 and July 1996; from Michael Gwartney, M.D., 
and/or Dr. E.A. Gedosh for treatment between November and 
December 1988; and from the VA Medical Center in North Little 
Rock for treatment between March 1993 and January 1997.  The 
appellant also indicated that Dr. Dennis Hughes had treated 
him for his hearing loss in 1990.  The RO requested these 
records and then advised the appellant when the records were 
not received.  The appellant responded that Dr. Hughes had 
moved, and his records could not be located.

The records from Dr. Edwards showed no complaints of or 
treatment for hearing loss.  

The records from Drs. Gwartney/Gedosh consisted of 
tympanogram results, a chart of an audiological evaluation, 
the report of computerized tomography (CT) of the brain, and 
office notes.  In November 1988, the appellant indicated that 
7-10 days earlier he had noticed that his right ear was 
stopped up and he then lost hearing on that side.  It was 
noted that he had what amounted to a "dead ear" on the 
right with sloping sensorineural hearing loss in the left 
ear.  Examination showed no abnormalities of the ears or 
neurological responses.  The doctor indicated that he 
suspected the appellant's diabetes could have something to do 
with his hearing loss.  The chart of the audiological results 
showed a marked decrease in left ear hearing acuity.  The CT 
of the brain was normal, and the internal auditory canals 
appeared of normal, equal diameter.  The appellant failed to 
return for further testing.

The appellant's medical records from Dr. Edds noted in 
November 1988 that he had sought treatment from Dr. Gwartney 
for "noise in ear."  In January 1989, the appellant 
reported that Dr. Gwartney had been unable to give an 
"answer" regarding his hearing loss.  He reported that the 
CT scan had been normal.  He had seen two or three other 
doctors that had told him that he had an ear infection, but 
Dr. Gwartney had told him that he did not have an infection.  
Dr. Edds was unable to find any problems with the appellant's 
right ear, but the appellant stated that he still could not 
hear.  Later in January 1989, it was indicated that a repeat 
hearing test was conducted that showed rather profound 
hearing loss in the right ear for the higher frequencies.  
His ears did not appear infected, but they did seem a little 
congested, perhaps due to allergies.  In March 1989, it was 
noted that the appellant's hearing loss was practically 
complete on the right side, and there was no reason for 
further testing.  Included with Dr. Edds' records were charts 
of audiological evaluations conducted between January and 
March 1989, with results consistent with that discussed 
above.

The appellant's VA outpatient records showed treatment for 
hearing loss and his reported history of loud noise exposure.  
An audiological consultation report dated in December 1996 
indicated that the appellant reported a decrease in right ear 
hearing acuity that was noticed ten years earlier.  The 
audiological evaluation showed sensorineural hearing loss, 
and it was indicated that this would cause difficulty in the 
appellant's ability to communicate.  An auditory brainstem 
response study was conducted in January 1997 due to findings 
of asymmetrical sensorineural hearing loss.  A 
retrocochlear/brainstem pathology could not be ruled out. 

The appellant also underwent a VA examination in March 1997.  
The authorized audiological evaluation showed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
75
80
85
80
LEFT
25
10
40
50
70

Speech audiometry revealed speech recognition ability of 20 
percent in the right ear and of 84 percent in the left ear.  
Diagnoses were moderate to profound sensorineural hearing 
loss for the right ear and mild sloping to severe 
sensorineural hearing loss for the left ear. 

In his substantive appeal, the appellant maintained that his 
hearing loss was caused by exposure to loud noises from "big 
guns" during service.  At the appellant's personal hearing 
in May 1999, he testified that he operated several cannons 
during service as well as "big guns."  He stated that this 
was his main job.  He first noticed hearing loss during 
service, but only a "small amount."  It had progressively 
worsened.  When asked if any of his doctors had ever told him 
that his hearing loss was due to noise exposure during 
service, he stated that "one doctor did."  He was unable to 
remember which doctor, whether it was a private or VA 
physician, or when this was stated.  


II. Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1998).  Service connection for 
sensorineural hearing loss may be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307 and 3.309 (1998); see Under 
Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA to consider sensorineural hearing loss as 
an organic disease of the nervous system and, therefore, a 
presumptive disability.)

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385 (1998). ("[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) has held that 38 C.F.R. § 3.385 did not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation did not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1110 (West 1991); 
C.F.R. §§ 3.303 and 3.304 (1998); Hensley, 5 Vet. App. at 
159-60.

The appellant is not entitled to presumptive service 
connection for sensorineural hearing loss.  The medical 
evidence does not show that hearing loss was manifested 
either during service or within the year following his 
separation from service.  His hearing acuity was normal upon 
his separation from service, since he had 15/15 hearing 
bilaterally.  The first medical evidence showing any evidence 
of hearing loss are the records from Drs. Gedosh and Gwartney 
dated in November 1988, which was more than 30 years after 
the appellant's separation from active service.  The 
appellant does not contend that a diagnosis of hearing loss 
was rendered within the first post-service year.

Diagnosis of sensorineural hearing loss was rendered in 1988, 
and the audiogram conducted in 1997 showed findings 
indicative of a hearing loss disability according to VA 
regulation.  The appellant has submitted competent evidence 
of exposure to acoustic trauma during service.  He stated 
that he was exposed to noise from artillery explosions and 
weapons fire.  His statements regarding noise exposure during 
service are accepted as true for the purpose of determining 
whether a well-grounded claim has been submitted.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Therefore, there is 
sufficient evidence of a current disability and of a disease 
or injury during service, and the first two elements of a 
well-grounded claim for service connection have been 
satisfied. 

However, there is no medical evidence showing a nexus, or 
link, between a disease or injury incurred during service and 
the appellant's current hearing loss.  His service medical 
records showed no complaints of hearing difficulty.  As 
indicated above, his service medical records showed normal 
hearing acuity upon his separation from service.  There is no 
medical evidence showing symptoms of or treatment for hearing 
loss prior to 1988.  At no time has a medical professional 
rendered an opinion that the appellant's hearing loss is 
related to his active service in any manner, including the 
alleged inservice acoustic trauma, or that it began during 
service. 

It is unclear whether the appellant is arguing that he is 
entitled to service connection for hearing loss because he 
was exposed to acoustic trauma during service while engaged 
in combat with the enemy.  He has repeatedly referred to his 
service in the Korean War, and his representative argued that 
he served in a "wartime situation and was assigned to an 
artillery battalion."  The provisions of 38 U.S.C. 1154(b) 
(West 1991) specifically allow combat veterans, in certain 
circumstances, to use lay evidence to establish incurrence of 
a disease or injury during service.  See, e.g., Jensen v. 
Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994); Chipego v. 
Brown, 4 Vet. App. 102, 105 (1993).  Even if the Board was to 
conclude that the appellant did engage in combat with the 
enemy, see Zarycki v. Brown, 6 Vet. App. 91 (1993), there 
still must be medical evidence tending to show that a nexus, 
or link, between an inservice disease or injury and the 
current hearing loss is plausible.  See Wade v. Brown, 11 
Vet. App. 302, 304-5 (1998); see also Arms v. West, 12 Vet. 
App. 188 (1999).  As discussed above, there is no such 
evidence in this case.

The appellant maintains that his hearing loss was caused by 
inservice acoustic trauma.  However, even accepting his 
statements as true, he cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting his own opinion.  
There is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The appellant has the initial burden of establishing a well-
grounded claim for service connection for a disorder.  Until 
he does so, VA has no duty to assist him in developing facts 
pertinent to his claim, including providing him a medical 
examination at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1998) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Grivois v. Brown, 6 Vet. App. 136, 139-40 
(1994) (noting that "implausible claims should not consume 
the limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication"); see also Slater v. Brown, 9 Vet. App. 240, 
243-244 (1996).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), as he has not referred to 
any specific piece of evidence that is missing.  Nothing in 
the record suggests the existence of evidence that might well 
ground this claim.  The appellant testified that although a 
doctor had told him that his hearing loss was related to 
service, he could not remember which doctor, whether it was a 
private or VA physician, or when this opinion was rendered.  
While VA has a duty to assist the appellant in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (aff'd on reconsideration, 1 Vet. App. 406 (1991)).  
Only the appellant possesses the specific information as to 
which doctor told him his hearing loss was related to 
service, and he is unable to provide that information to VA.  
The RO obtained or requested all medical records referenced 
by the appellant, and these records showed no such opinion.  
In this case, VA has done everything reasonably possible to 
assist him.  38 U.S.C.A. § 5107(a) (West 1991).  Further 
development in this case and further expending of VA's 
resources is not warranted.

As indicated above, the presentation of a well-grounded claim 
is a threshold issue.  Therefore, since the appellant has 
failed to present competent medical evidence that his claim 
is plausible, that is, he has failed to present medical 
evidence that links his current hearing loss to a disease or 
injury during service, the claim for service connection must 
be denied as not well grounded.  Dean v. Brown, 8 Vet. App. 
449 (1995) and Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  
There is no duty to assist further in the development of this 
claim, because such additional development would be futile.  
See Murphy, 1 Vet. App. 78. 


ORDER

Entitlement to service connection for hearing loss disability 
is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

